Case 7:19-cr-00549-VB Document 93 Filed 02/26/21 Page 1 of 3
Case 7:19-cr-00549-VB Document 92-1 Filed 02/25/21 Pag

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~- eee eee ee EL LLL xX
UNITED STATES OF AMERICA : ORDER
| - Vv. 7 : 19 Cr. 549 (VB)
LORENZO McCOyY,
Defendant.
-- ee ee LLL -~--+--+-x

Upon Order of the Court, with the consent of the
defendant, LORENZO McCOY, by his counsel, Bruce D. Koffsky, Esq.,
and the consent of the UNITED STATES, Audrey Strauss, United States
Attorney for the Southern District of New York, by Assistant United
States Attorneys Nicholas Bradley, Esq., and Lindsey Keenan, Esq.,
it is hereby

ORDERED, pursuant to Title 18, United States Code,
Sections 4241, et seq., that on or before March 15, 2021, a
psychological evaluation of the defendant LORENZO McCOY be
performed by Dr. Barry Rosenfeld, Ph.D, to assist the Court in
determining whether McCOY presently is suffering from a mental
illness which renders him unable to comprehend the nature and
consequences of the proceeding against him or reasonably assist in
his defense; and it is further

ORDERED that Dr. Rosenfeld’s fees are to be paid for by

 
Case 7:19-cr-00549-VB Document 93 Filed 02/26/21 Page 2 of 3
Case 7:19-cr-00549-VB Document 92-1 Filed 02/25/21 Page 2 of 3

the Department of Justice pursuant to Title 18, United States Code,
Section 4272(b); and it is further

ORDERED that prior to meeting with the defendant,
LORENZO McCOY, Dr. Rosenfeld receive and review any prior
psychological evaluations and relevant medical records of McCOY
which may be of assistance to Dr. Rosenfeld in evaluating McCOY’s
competency; and it is further

ORDERED that any meeting(s), evaluation(s), and/or
psychological testing that occur pursuant to this Order shall be
between the defendant, LORENZO McCOY, and Dr. Rosenfeld, and no
other persons shall be present at such meeting(s), evaluation(s),
and/or psychological testing, although Dr. Rosenfeld may
separately interview or meet with persons relevant to the
psychological evaluation of McCOY; and it is further

ORDERED pursuant to Title 18, United States Code,
Sections 4247(c), that on or before March 22, 2021, Dr. Rosenfeld
report the results of his examination to the Court with copies
provided to defense counsel Bruce D. Koffsky, Esq., 1150 Bedford
Street, Stamford, Connecticut 06905, and Assistant United States
Attorneys Nicholas Bradley and Lindsey Keenan, 300 Quarropas
Street, White Plains, New York 10601. Upon receipt of the

examination results counsel for the Government and defense counsel

 

 
Case 7:19-cr-00549-VB Document 93 Filed 02/26/21 Page 3 of 3
Case 7:19-cr-00549-VB Document 92-1 Filed 02/25/21 Page 3 of 3

shall confer, and shall submit a joint letter with the parties’
positions regarding the competency hearing no later than March 29,
2021.

DATED: February 26, 2021
White Plains, New York

Luk

HON. VINCENT L. BRICCETTI
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
